PER CURIAM.
Whereas the judgment of this court was entered on the 3rd day of August, 1961 (132 So.2d 359), reversing the temporary injunctive order of the Circuit Court of the Eleventh Judicial Circuit of Florida in and for Dade County, in the above styled cause; and,
Whereas, on review of this court’s judgment by petition for certiorari, the Supreme Court of Florida, by its opinion and judgment filed May 9, 1962, now lodged in this court, approved this court’s judgment but remanded the cause to this court with directions to remand the same to the circuit court for further proceedings not inconsistent with the judgment and opinion of the Supreme Court of Florida;
Now, Therefore, it is Ordered that the mandate of this court issued herein on September 7, 1961, is withdrawn. The judgment and decision of this court, filed in this cause on August 3, 1961, is hereby amended by adding thereto the following, viz.: “And the cause is remanded to the circuit court for further proceeding in that court not inconsistent with this opinion and the opinion of the Supreme Court filed May 9, 1962.”
A new mandate having due regard to the opinion of the Supreme Court and to the foregoing amendment to our opinion shall issue forthwith; costs allowed shall be taxed in the circuit court (Rule 3.16, subd. b, Florida Appellate Rules, 31 F.S.A.).